UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6939


PHILIP J. OSTRANDER,

                Petitioner - Appellant,

          v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:13-cv-00634-JRS)


Submitted:   November 25, 2014            Decided:   January 15, 2015


Before NIEMEYER, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Philip J. Ostrander, Appellant Pro Se. Kathleen Beatty Martin,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Philip      J.    Ostrander        seeks    to    appeal       the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate       of    appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue     absent     “a       substantial    showing           of    the    denial      of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that     reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,         537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Ostrander has not made the requisite showing.                            Accordingly,

although      we   grant       Ostrander’s       motion    to       amend    his    informal

brief, we deny a certificate of appealability and dismiss the

appeal.       We dispense with oral argument because the facts and

legal    contentions          are   adequately        presented       in    the    materials

                                             2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3